DETAILED ACTION

Status of the Claims
The following is a Final Office Action in response to remarks filed 20 April 2021.
No claims have been amended.
Claims 1-7, 9-16, and 18-22 are pending and have been examined.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
Applicants’ arguments filed 20 April 2021 arguments regarding the prior art rejection(s) have been fully considered but are not persuasive.  Applicants argue that Muhammedali does not teach the “automatically convert first highlighted text of the candidate information into a first search term responsive to identifying that the recruiter has highlighted the first highlighted text on the employment website in real time during the session, wherein the first highlighted text is configured to stand out relative to other text of the candidate information upon being highlighted by the recruiter;” however the Examiner respectfully disagrees.  Contrary to Applicants’ assertions, the ““11 disparate paragraphs from the 220+ page Muhammedali reference” clearly teach this limitation. The first cited portion of Muhammedali discusses how the graphical user interface (GUI) is operable in terms of how the field arrays are able to be selected to form a search query “Returning to the example of the user GUI specification, returnResumesViaUserQuery( ) may construct a FieldInfo array having as its first element a FieldInfo object whose searchQueryForField property sets forth "project AND manager" and whose fieldName property sets forth "rawTtl," and having as its second element a FieldInfo object whose searchQueryForField property sets forth "project OR management OR schedule NOT clinical" and whose fieldName property sets forth "rawKwd." Moreover, in calling rankForFieldInfoArray(_: andFieldJoiner:) returnResumesViaUserQuery( ) may pass as the second parameter FieldJoinerKind.And (Muhammedali ¶510).”  Here, Muhammedali is actually reciting the pseudocode for Extensible Markup Language (XML) doFocusedResumePresentationForFetchedResumeRecordArray(_: andFieldInfoArray:) may, in keeping with that which is set forth by the above pseudocode portion which includes a call to returnAttributedStringHighlightingWords(_: inString:), apply highlighting of the sort noted above with respect to that which is set forth by the rawTtl property of the currently-visited element of theFetchedResumeRecordArray.  As set forth by the pseudocode, passed for the first parameter of the call may be discussed strippedMergedQueriesArray.  Passed for the second parameter may be shortenedRawTtlString, the string object setting forth that which was returned in reply to the call of phase 1307.  As reflected by the pseudocode set forth hereinbelow in connection with the returnAttributedStringHighlightingWords(_: inString:) method, such method may act to return an NSMutableAttributedString which sets forth that which is specified by passed-in string inString but with highlighting applied to those of the words of inString which are set forth by the string array passed for the first parameter.  As such, for the at-hand case of strippedMergedQueriesArray being passed for the first parameter and shortenedRawTtlString being passed for the second parameter, the returned NSMutableAttributedString object may set forth that which was set forth by the string returned in reply to the call of phase 1307 but with highlighting applied to those of the phase 1307-returned words which are specified by sole bank of passed-in query words strippedMergedQueriesArray (Muhammedali ¶651).”  Muhammedali then discusses how the returned resumes are presented with specific types of formatting such as highlighting the query-specified words etc. (Muhammedali ¶636-¶637).
Next, again contrary to Applicants’ assertions, Applicants argue that the Muhammedali system is only drawing attention of resume reviewers to one or more portions of the resume, however the Examiner respectfully disagrees.  Muhammedali discusses how this is not the only use, but also how job-posting users are able to establish a job posting and how headhunters are able to search for resumes.  Why would the pseudocode “returnResumesViaUserQuery()” of a selected term only be for reviewers when it Ex parte Masham, 2 USPQ2d 1647 (1987).  Furthermore, the “resume reviewer” could be reasonably interpreted to be a recruiter, human resources personnel, headhunter etc. all of which would be interested to search for keywords or to highlight portions of a job description or posting to find resumes to fill said job.  
Applicants’ remarks of the amount of paragraphs and length of the prior art of record does not serve as an adequate traverse as it is the subject matter which reads upon the instant claim limitations.  As such the rejection was not withdrawn.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-7, 9-16, and 18-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Srivastava et al. (US PG Pub. 2015/0112983) further in view of Muhammedali (US PG Pub. 2017/0330153).

As per claims 1, 16, and 20, Srivastava discloses a system, method, and tangible computer readable medium including instructions for adjusting search queries for candidates on employment websites, the system comprising (hardware, software, computer readable medium, processors, selector devices, Srivastava ¶30-¶37):
one or more processors configured to (query module, Srivastava Fig. 1 [120], ¶36; processor, Fig. 1):
present, via a processor, candidate information to a recruiter based on a search term list during a session on an employment website (a querying criteria corresponding to one or more explicit attributes provided by the selector is used to obtain a subset of human profiles from a large collection or set of human profiles, Srivastava ¶14 and ¶41);
modify, in real time during the session, the search term list to include a first search term selected by the recruiter (a ranking function may be determined based on the selection based ranking, where the ranking function is indicative of a relative preference of the selector towards the one or more implicit attributes.  Such implicit attributes may not be a part of the querying criteria defined by the selector and may be captured in the ranking function determined from the selection based ranking.  This implies that the implicit attributes favored by the selector, can be inferred in the ranking function, based on the selection decisions while ranking the human profiles.  Subsequently, the determined ranking function can be used to rank a fresh set of human profiles, Srivastava ¶14);
query, in real time during the session, a database for a list of candidates based on the search term list that is modified (ranking based upon selection decisions, Srivastava ¶14; the selection based ranking is obtained by allowing the selector to re-rank the subset of the human profiles based on the relative inclination of the selector towards certain attributes, ¶19); and
present the list of candidates on the employment website during the session .
Both the Srivastava and Muhammedali references are analogous in that both are directed towards/concerned with searching for employment/hiring.  Srivastava discloses the ability to query different criteria corresponding to attributes but does not expressly disclose automatically convert first highlighted text of the candidate information into a first search term responsive to identifying that the recruiter has highlighted the first highlighted text on the employment website in real time during the session, wherein the first highlighted text is configured to stand out relative to other text of the candidate information upon being highlighted by the recruiter.
However, Muhammedali teaches automatically convert first highlighted text of the candidate information into a first search term responsive to identifying that the recruiter has highlighted the first highlighted text on the employment website in real time during the session, wherein the first highlighted text is configured to stand out relative to other text of the candidate information upon being highlighted by the recruiter (selecting query-field specifications to construct a fieldarray element, in order to identify resumes based upon the specification identification, Muhammedali ¶509-¶512, ¶523, and ¶526; which is to be highlighted, ¶636-¶637, ¶651 and ¶664; see also ¶1052).
At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to use Muhammedali’s method of field array searching in Srivastava’s system to improve the system and method with reasonable expectation that this would result in a candidate search management system that is able to provide more effective searching.  
The motivation being that Headhunters endeavoring to fill job positions--and job seekers endeavoring to secure new or different employment--increasingly find traditional approaches unsatisfying.  In particular, headhunters may find traditional approaches of manually sifting through piles of resumes and piles of job listings antiquated and insufficient to meet the needs of modern business.  In like vein, job seekers may find current application processes of filling out cumbersome questionnaires and re-entering data multiple times to be ill matched for the pace of modern, mobile workforce (Muhammedali ¶10-¶11). 

As per claim 2, Srivastava and Muhammedali discloses as shown above with respect to claim 1.  Srivastava further discloses wherein the first highlighted text of the candidate information includes at least one of a profession, an employment title, a number of years of work experience, an education level, an educational degree, a location, and a skill set of the candidate (attributes, Srivastava ¶38, indicative of one or more explicit attributes, in a standardized format, ¶40-¶41).

As per claim 3, Srivastava and Muhammedali discloses as shown above with respect to claim 1.  Srivastava further discloses wherein the first search term automatically generated by the one or more processors is the first highlighted text of the candidate information that is highlighted (a querying criteria corresponding to one or more explicit attributes provided by the selector is used to obtain a subset of human profiles from a large collection or set of human profiles, Srivastava ¶14 and ¶41).

As per claim 4, Srivastava and Muhammedali discloses as shown above with respect to claim 1.  Srivastava further discloses wherein the one or more processors configured to convert the first highlighted text of the candidate information to at least one of a synonym, a related term, and a different grammatical structure of the first highlighted text to generate the first search term (can be based on a degree of relevance in regard to the querying criteria, Srivastava ¶17; An example of the querying criteria can be, "Java professionals with 0-2 years of experience".  In one implementation, the querying module 120 of the system 102, may determine the querying criteria, ¶62).

As per claims 5 and 18, Srivastava and Muhammedali discloses as shown above with respect to claims 1 and 16.  Srivastava further discloses wherein: the one or more processors configured to: identify a second highlighted text of the candidate information that has been highlighted by the recruiter during the session; automatically convert the second highlighted text of the candidate information into a second search term responsive to identifying that  the recruiter has highlighted the second highlighted text; and modify, in real time during the session, the search term list to include the second search term selected by the recruiter (selecting query-field specifications to construct a fieldarray element, in order to identify resumes based upon the specification identification, Muhammedali ¶509-¶512, ¶523, and ¶526; which is to be highlighted, ¶636-¶637, ¶651 and ¶664; see also ¶1052).
Furthermore, one of ordinary skill, at the time of filing, would have found it obvious to repeat the 

As per claim 6, Srivastava and Muhammedali discloses as shown above with respect to claim 1.  Srivastava further discloses wherein the candidate information presented by the one or more processors is included in an initial list of candidates that the one or more processors previously identified based on an initial search term of the search term list (the selection based ranking is obtained by allowing the selector to re-rank the subset of the human profiles based on the relative inclination of the selector towards certain attributes, Srivastava ¶19).

As per claim 7, Srivastava and Muhammedali discloses as shown above with respect to claim 1.  Srivastava further discloses wherein the one or more processors configured to receive the initial search term from the recruiter via a search box of the employment website wherein the search box enables the one or more processors to receive other search terms throughout the session (input search query, Srivastava ¶9) (Examiner notes the input search query over the network as the search box of the employment website).

As per claim 9, Srivastava and Muhammedali discloses as shown above with respect to claim 6.  Srivastava further discloses wherein the initial list of candidates presented by the one or more processors includes the first highlighted text  (a querying criteria corresponding to one or more explicit attributes provided by the selector is used to obtain a subset of human profiles from a large collection or set of human profiles, Srivastava ¶14 and ¶41).

As per claim 10, Srivastava and Muhammedali discloses as shown above with respect to claim 1.  Srivastava further discloses wherein the candidate information presented by the one or more processors is included in an expanded profile summary of a candidate (automated profile retrieval, Srivastava ¶9).

As per claim 11, Srivastava and Muhammedali discloses as shown above with respect to claim 10.  Srivastava further discloses wherein the expanded profile summary presented by the one or more processors includes the first highlighted text (automated profile retrieval, Srivastava ¶9).

As per claim 12, Srivastava and Muhammedali discloses as shown above with respect to claim 10.  Srivastava further discloses wherein the one or more processors configured to: include a first link to a profile of the candidate in the expanded profile summary; and present the profile responsive to the recruiter selecting the first link, the profile including the first highlighted text (extract into a predefined template, Srivastava ¶15).

As per claim 13, Srivastava and Muhammedali discloses as shown above with respect to claim 10.  Srivastava further discloses wherein the one or more processors configured to: include a second link to a resume of the candidate in the expanded profile summary; and present the resume responsive to the recruiter selecting the second link, the resume including the first highlighted text (human profiles include resumes, Srivastava ¶13).

As per claim 14, Srivastava and Muhammedali discloses as shown above with respect to claim 13.  Srivastava further discloses wherein the one or more processors configured to: retrieve a resume from the candidate; parse the resume to facilitate selection of portions of the resume as search terms; and store the resume that is parsed in the database (extraction of keywords from a resume to predefined template, Srivastava ¶40).

As per claim 15, Srivastava and Muhammedali discloses as shown above with respect to claim 1.  Srivastava further discloses wherein the one or more processors configured to receive a selection that the first search term is a logical disjunction for including candidates that correspond to the first search term in the list of candidates, a logical conjunction for including candidates that correspond to both the first search term and other search terms in the list of candidates, or a logical negation for excluding candidates that correspond to the first search term from the list of candidates (An example of the querying criteria can be, "Java professionals with 0-2 years of experience".  In one implementation, the querying module 120 of the system 102, may determine the querying criteria, Srivastava ¶62; see also ¶52).

As per claim 19, Srivastava and Muhammedali discloses as shown above with respect to claim 16.  Srivastava further discloses further including: receiving an initial search term from the recruiter via a search box of the employment website; and presenting an initial list of candidates based on the initial search term, the initial list of candidates including the candidate information (a querying criteria corresponding to one or more explicit attributes provided by the selector is used to obtain a subset of human profiles from a large collection or set of human profiles, Srivastava ¶14 and ¶41).

As per claim 21, Srivastava and Muhammedali discloses as shown above with respect to claim 1.  Muhammedali further teaches wherein, to cause the first highlighted text to stand out relative to the other text of the candidate information, the one or more processors are configured to change a color of a background of the first highlighted text (In keeping with the Swift/Apple frameworks pseudocode employed herein, the employ of an NSMutableAttributedString allows for instance for conveyance of not just string text (e.g., of one or more words) but also of corresponding formatting information such as font, text style (e.g., bold and/or italic), text foreground color, and text background color (i.e., highlight color), Muhammedali ¶636).
The Examiner also notes that the change of color of the background are simply a design choice which would be obvious to try as there is a finite number of predictable types of background color (See MPEP 2144.05.B).
Therefore it would have been obvious to one of ordinary skill in the art, at the effective filing date of the invention, to include the change of color of the background as this is simply a design choice from a finite number of backgrounds commonly used or are marketed successful.

As per claim 22, Srivastava and Muhammedali discloses as shown above with respect to claim 1.  Muhammedali further teaches wherein, to cause the first highlighted text to stand out relative to the other text of the candidate information, the one or more processors are configured to change a color of text of the first highlighted text (In keeping with the Swift/Apple frameworks pseudocode employed herein, the employ of an NSMutableAttributedString allows for instance for conveyance of not just string text (e.g., of one or more words) but also of corresponding formatting information such as font, text style (e.g., bold and/or italic), text foreground color, and text background color (i.e., highlight color), Muhammedali ¶636).
The Examiner also notes that the change of color of the text is/are simply a design choice which would be obvious to try as there is a finite number of predictable types of text colors (See MPEP 2144.05.B).
Therefore it would have been obvious to one of ordinary skill in the art, at the effective filing date of the invention, to include the change of color of the text as this is simply a design choice from a finite number of text colors commonly used or are marketed successful.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW B WHITAKER whose telephone number is (571)270-7563.  The examiner can normally be reached on M-F, 8am-5pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on (571) 272-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREW B WHITAKER/Primary Examiner, Art Unit 3629